 
ASSET MANAGEMENT AGREEMENT
This ASSET MANAGEMENT AGREEMENT (the “Agreement”) is executed and effective as
of  February 19, 2010 (the “Effective Date”) by and between DESERT CAPITAL REIT,
INC., a Maryland corporation (“Owner”) and CM CAPITAL SERVICES, LLC, a Nevada
limited liability company (the “Asset Manager”).
 
RECITALS
 
A           The Owner owns a portfolio of loans (the “Loans”) secured by liens
on real property.
 
B.           Certain of the Loans are nonperforming and are in default.
 
C.           Through foreclosure or otherwise,certain of the Owner’s Loans have
been converted from an interest in the Loans as a lender, to a direct or
indirect ownership interest in real property (collectively, the “Property”) as
more particularly described in Exhibit A attached hereto and incorporated
herein.
 
D.    The Owner’s ownership interest in each Property is held indirectly through
limited liability companies (collectively, the “Property LLCs”).  Certain of the
Property LLCs also have other members that were previously participating lenders
with respect to the Loans and Property (“Participating Lenders”).  The Asset
Manager is the manager of each of the Property LLCs on behalf of the
Participating Lenders.
 
E.           Owner and each of the other Participating Lenders, as members of
the Property LLCs have engaged the Asset Manager to collect and foreclose on its
nonperforming loans and to manage and ultimately dispose of the related property
on his or her behalf.
 
F.    The Owner also desires to engage the Asset Manager to collect and
foreclose on certain Loans and to manage and ultimately dispose of the Property
on behalf of the Owner as a member (either sole or in connection with other
Participating Lenders, as members) of the Property LLCs.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
 
ARTICLE 1
 
COMMENCEMENT AND TERMINATION DATES; AUTHORITY OF ASSET MANAGER
 
1.1           Commencement and Termination. With respect to any Loan, the Asset
Manager’s duties and responsibilities under this Agreement shall begin on the
date the Owner informs Asset Manager that a Loan is in default and that it
desires Asset Manager to begin proceedings to collect and/or foreclose the
Loan.  The Asset Manager’s duties and responsibilities under this Agreement
shall terminate on the earlier of (a) with respect to such Loan or any interest
therein, the sale of the Property or any direct or indirect interest therein, or
(b) the termination of this Agreement pursuant to Article 7.
 
1.2           Approval of the Owner. Notwithstanding anything to contrary
contained in any other agreement executed by or on behalf of the Owner, the
prior written approval, consent or other action by the Owner shall be required
to approve: (a) with respect to any Loan, the initiation or commencement of any
foreclosure proceeding or the acceptance of any deed in lieu of foreclosure; (b)
all leases of the Property or any part of thereof and any and all amendments
thereof; (c) all financings and refinancings of the Property or any part
thereof; (d) the creation or incurrence of any lien or other encumbrance against
the Property; and (e) the sale, transfer or conveyance of any part of the
Property (other than a sale, transfer or conveyance otherwise approved by the
Majority Members (hereinafter defined)).  The members in a subject Property LLC
owning more than 50% of the undivided interests in such Property LLC are
hereinafter referred to as the “Majority Members.”
 
ARTICLE 2
 
ASSET MANAGER’S RESPONSIBILITIES
 
2.1           Status of the Asset Manager.  The Owner and the Asset Manager do
not intend to form a joint venture, partnership or similar relationship.
Instead, the parties intend that the Asset Manager shall act solely in
the capacity of an independent contractor for the Owner. Nothing in this
Agreement shall be construed to mean that the Asset Manager and the Owner are
joint venturers or partners of each other and neither shall have the power to
bind or obligate the other party by virtue of this Agreement, except as
expressly provided in this Agreement.
 
2.2           Asset Management Services.
 
(a)           Foreclosure; Deed-in-Lieu of Foreclosure.
 
        (i)           If foreclosure of a nonperforming Loan has been approved
by the Owner (and the requisite Majority Members, if applicable), the Asset
Manager shall initiate or cause to be initiated the foreclosure action according
to such procedures as are authorized by the applicable loan documents,
applicable law and the practices in the locality where the related mortgaged
property (the “Mortgaged Property”) is located.  In the event that title to the
Mortgaged Property is acquired in foreclosure or by deed in lieu of foreclosure,
the deed or certificate of sale shall be taken in the name of a new Property LLC
for the benefit of the Owner (and Participating Lenders, if any) of the related
Loan.
 
          (ii)           The Asset Manager shall determine the advisability of
seeking to obtain a deficiency judgment if the state in which the Mortgaged
Property is located and the terms of the Loan documents permit such an action
and shall seek such deficiency judgment if Asset Manager, in its discretion,
deems advisable.
 
          (iii)           After a Loan has been liquidated, the Asset Manager
shall promptly prepare and forward to the Owner a liquidation report detailing
the liquidation proceeds received from the liquidated Loan, expenses incurred
with respect thereto and any realized profit or loss incurred in connection
therewith.
 
          (iv)           If acceptance of a deed in lieu of foreclosure has been
approved by the Owner (and the requisite Majority Members, if applicable), the
Asset Manager may accept a deed in lieu of foreclosure, provided that the
following conditions are satisfied: (A) marketable title as evidenced by a
policy of title insurance can be conveyed to and acquired by the Property LLC or
its designee; (B) no cash consideration is to be paid to the related borrower by
the Property LLC or the Owner; and (C) the Asset Manager has obtained from the
borrower a written acknowledgment that the deed is being accepted as an
accommodation to the Borrower and on the condition that the Mortgaged Property
will be transferred to the Property LLC or its designee free and clear of all
claims, liens, encumbrances, attachments, reservations or restrictions except
for those to which the Mortgaged Property was subject at the time the Mortgaged
Property became subject to the Mortgage.  Title shall be conveyed directly from
the borrower to a new Property LLC for the benefit of the lender(s) of the
related Loan.
 
          (v)           The Asset Manager shall prepare a written estimate of
the amount of attorneys’ fees, trustee’s fees and other costs in respect of any
foreclosure or deed in lieu of foreclosure acquisition and shall provide copies
of such estimates to the Owner.  The Asset Manager shall arrange for payment of
attorneys’ fees, trustees’ fees and other foreclosure costs at the commencement
of foreclosure proceedings.
 
          (vi)           The Asset Manager shall be entititled to reimbursement
of all costs, fees and expenses made in connection with such Loan or such
foreclosure or other action, out of amounts obtained by the Asset Manager on
behalf of Owner, prior to remittance of any such amounts to the Property LLC for
the benefit of the Participating Lender(s).  Any such expenses may be reimbursed
only if a detailed and itemized invoice is provided to Owner.
 
 
(b)
Title, Management and Disposition of the Property.

 
          (i)           Upon the acquisition of a Property by foreclosure or a
deed in lieu of foreclosure, the Asset Manager shall thereafter: (A) deliver the
deed or certificate of sale to the Property LLC, or its nominee; (B) manage,
conserve and protect the Property in the same manner and to such extent as is
customary in the locality where such Property is located as the Asset Manager
deems to be in the best interest of the Property LLC for the benefit of the
Participating Lenders of the related Loan; (C) pay all costs such as taxes and
assessments relating to the Property; (D) process any claims for redemption and
otherwise comply with any redemption procedures required by applicable law;
(v) sell or otherwise dispose of the Property and remit the proceeds to the
Property LLC for the benefit of the lender(s); and (vi) timely file any and all
federal, state and local tax or information returns or reports as are required
as a result of the acquisition or disposition of the Property and perform any
withholding required in connection therewith.
 
          (ii)           Within thirty days following the acquisition of a
Property by a Property LLC, the Asset Manager shall prepare and submit to the
Owner for approval a proposed annual budget for the Property (each, a
“Budget”).  On or before November 15th of each calendar year commencing November
15, 2010, the Asset Manager shall prepare and deliver to the Owner for approval
a proposed Budget for each Property for the next calendar year.  The Owner shall
be deemed to have approved each Budget unless the Owner provides written notice
to the Asset Manager indicating specific objection to certain Budget items
within thirty days after the date on which any such Budget is given to the
Owner. In the event the Owner does not approve any Budget, the Owner shall
negotiate in good faith with the Asset Manager for 15 days to resolve the
issue.  The Asset Manager may proceed under the terms of the proposed Budget for
items that are not objected to and may take any action with respect to items not
approved for Emergency Expenditures (hereinafter defined). In the event that the
items to which there is an objection are operational expenditures, as opposed to
capital expenditures, the Asset Manager shall be entitled to operate the related
Property using the prior year’s Budget until approval is obtained. The Asset
Manager shall provide the Owner such information regarding any Budget as may be,
from time to time, reasonably requested by the Owner. The Asset Manager may at
any time submit a revised Budget to the Owner, and the Owner shall approve or
disapprove such revised Budget in accordance with the same procedure as set
forth above. The Asset Manager shall charge all expenses to the proper account
as specified in the related Budget, provided that the Asset Manager may
reallocate savings from one line item to other line items, for the benefit of
the Owner, without further approval. The Asset Manager shall submit a revised
Budget to the Owner before making any expenditure not within the Budget unless
the expenditure is $5,000 or less for any one item and, in the Asset Manager’s
reasonable judgment, is required to avoid personal injury, significant property
damage, a default under any loan encumbering the Property, a violation of
applicable law or the suspension of a service (collectively, “Emergency
Expenditures”). Notwithstanding any provision herein to the contrary, the Asset
Manager shall not make any expenditure which the Owner has expressly prohibited
pursuant to a written notification to the Asset Manager.
 
          (iii)           Together with the submission of the proposed Budget
for each Property, the Asset Manager shall submit each year to the Owner: (i) a
strategic marketing and disposition plan for such Property (the “Marketing
Plan”), and (ii) an operating plan for the general operation and maintenance of
such Property (collectively, with the Marketing Plan, the “Operating Plan”). The
Asset Manager shall re-evaluate the strategy for each constituent part of the
Property on a quarterly basis and may at any time submit a revised Operating
Plan to the Owner with respect to any part of the Property.
 
          (iv)           The Asset Manager shall manage, conserve, protect and
operate each Property for the Owner and the other members of the Property LLC,
if any, in accordance with the Operating Plan established for such Property and
solely for the purpose of its prudent disposition and sale.  The Asset Manager
shall, either itself or through an agent selected by the Asset Manager, manage,
conserve, protect and operate the Property in the same manner that it manages,
conserves, protects and operates other foreclosed property for its own account
and in the same manner that similar property in the same locality as the
Property is managed.  The Asset Manager shall attempt to sell the same on such
terms and conditions as the Asset Manager deems to be in the best interest of
the Owner and the other members of the Property LLC, if any.
 
          (v)           Until the Property is disposed of, the Asset Manager
shall (A) take appropriate action to secure the Property and maintain proper
surveillance over it; (B) pay all fees, expenses, costs, taxes and assessments
of the Property LLC relating to the Property and in accordance with the
applicable Budget from amounts on deposit from time to time in the Reserve
Account (hereinafter defined) or as otherwise advanced by the Property LLC;
(C) maintain the Property so as to preserve its value and prevent any additional
deferred maintenance; and (D) submit annual statements for services to the Owner
and the other lenders of the related Loan, if any, together with additional
documentation including statements of income and expenses (accompanied by copies
of paid invoices for every expense item).  Each such annual statement shall
include a detailed and itemized invoice of all fees, expenses and any other
amounts that the Asset Manager has paid to any person (including payments of
fees and reimbursements of expenses to the Asset Manager) from amounts on
deposit in the Reserve Account.
 
          (vi)           The Asset Manager shall manage, operate and maintain
the Property in an efficient, economic and satisfactory manner and for the
protection of the interests of the Owner and the other members of the Property
LLC, if any, subject to (a) all applicable laws, statutes, orders, codes,
regulations and requirements of any federal, state or local governmental
authority having jurisdiction as well as the orders of the fire marshal, board
of fire underwriters and similar bodies, and (b) the terms and provisions of
this Agreement.  The Asset Manager shall keep the Property clean and in good
repair, shall order and supervise the completion of any repairs as may be
required and shall generally do and perform, or cause to be done or performed,
all things necessary, required or desirable for the proper and efficient
management, operation and maintenance of the Property.
 
          (vii)           Until the Property is disposed of, the Asset Manager
shall maintain for such Property, if appropriate, a standard hazard insurance
policy providing fire and extended coverage in an amount equal to the full
replacement cost of all improvements on the Property, which requirement may be
satisfied by a master force placed or blanket insurance policy insuring against
hazard losses.  If the Property is in an area identified in the Federal Register
by the Federal Emergency Management Agency as having special flood hazards (and
such flood insurance has been made available) if appropriate, the Asset Manager
shall maintain a flood hazard insurance policy meeting the requirements of the
current guidelines of the Federal Insurance Administration with an insurance
carrier generally acceptable to commercial mortgage lending institutions for
properties, similar to the Property in an amount representing coverage not less
than the lesser of (A) the full insurable value of such Property, or (B) the
maximum amount of insurance which is available under the Flood Disaster
Protection Act of 1973, as amended from time to time.  The Asset Manager will
also maintain comprehensive general liability insurance and business
interruption insurance (to the extent applicable) in such amounts as are then
customary for similarly situated properties and businesses.
 
          (viii)        The Asset Manager shall remit the proportionate part of
all funds collected and received in connection with the operation or disposition
of any Property to the Owner and the other members of the Property LLC, if any,
no later than three (3) Business Days immediately following notice of receipt of
such funds, net of any funds then due and payable to Asset Manager for the
operation, management, insurance and maintenance of the Property.
 
          (ix)           If as of the date of disposition of any Property there
remain unpaid any REO Processing Fees (defined below) or Asset Management Fees
(defined below) with respect to the related Loan and Property, the Asset Manager
shall be entitled to payment for the unpaid REO Processing Fees and/or Asset
Management Fees and reimbursement for the unreimbursed related expenses from
proceeds received in connection with the disposition prior to remittance of any
proceeds to the Owner and the other members of the Property LLC, if any.  Any
such fees and expenses may be paid or reimbursed only if a detailed and itemized
invoice is provided to Owner.
 
          (x)           The Asset Manager shall identify, evaluate, review,
analyze, structure and negotiate the disposition of each Property. The
disposition of each Property shall be carried out by the Asset Manager at such
price and upon such terms and conditions as the Asset Manager, in its reasonable
judgment, believes to be in the best interests of the Owner and the other
members of the Property LLC, if any, subject in all cases to the prior approval
of the Owner or the Majority Lenders, as applicable.  Upon the sale of any
Property, the Asset Manager shall remit the net cash proceeds remaining after
payment of expenses of the sale to the Owner and the other members of the
Property LLC, if any.
 
          (xi)           The Asset Manager shall perform all services in
accordance with the terms of this Agreement and in accordance with customary
standards and best practices for management of comparable types of Property in
the Las Vegas, Nevada area.
 
2.3           Employees/Independent Contractors of the Asset Manager.  The Asset
Manager shall employ, directly or through third party contractors (for example,
an employee leasing company or on-site property manager), at all times, a
sufficient number of capable employees and/or independent contractors to enable
the Asset Manager to properly, adequately, safely and economically perform its
responsibilities under this Agreement. All matters pertaining to the supervision
of such employees shall be the responsibility of the Asset Manager. All salaries
and benefits and positions of employees who perform work in connection with the
Property shall be the responsibility of the Asset Manager.
 
2.4           Compliance with Laws, Mortgages and Other Matters.
         
          (a)           The Asset Manager shall use its commercially reasonable
efforts to comply, and cause the Property to be in compliance, with any deed of
trust, mortgage or other loan or security documents (collectively, the “Loan
Documents”) and all applicable governmental requirements, including by way of
illustration, but not limitation, Board of Fire Underwriters or other similar
body, relative to the performance of its duties hereunder, ordinances, roles,
regulations and requirements. The Asset Manager may implement such procedures
with respect to the Property as the Asset Manager may deem advisable for the
more efficient and economic management and operation thereof.
 
          (b)           The Asset Manager shall furnish to the Chief Financial
Officer of the Owner, promptly after receipt, any notice of violation of any
governmental requirement or order issued by any governmental entity, any Board
of Fire Underwriters or other similar body against the Property, any notice of
default from the holder of any Loan Document, or any notice of termination or
cancellation of any insurance policy (which is not immediately replaced by the
Asset Manager).
 
2.5           Taxes and Mortgages.  The Asset Manager, unless otherwise
requested, shall obtain and verify bills for real estate and personal property
taxes, general and special real property assessments and other like charges
(collectively, “Taxes”) which are, or may become, liens against the Property or
any part thereof. The Asset Manager shall appeal such Taxes as the Asset Manager
may decide, in its reasonable judgment, to be prudent.  The Asset Manager shall
report any such Taxes that materially exceed the amounts contemplated by the
Budget to the Owner prior to the Asset Manager’s payment thereof. The Asset
Manager, if requested by the Owner, will cooperate to prepare an application for
correction of the assessed valuation to be filed with the appropriate
governmental agency. The Asset Manager shall pay, within the time required to
obtain discounts, from funds provided by the Owner and the Participating
Lenders, if any, all utilities, Taxes and payments due under each lease or Loan
Document, if any, affecting the related Property.
 
2.6           Miscellaneous Duties.  The Asset Manager shall:
 
(a)           maintain at the Asset Manager’s office and readily accessible to
the Owner, orderly files containing rent records, insurance certificates, Leases
and subleases, correspondence, receipted bills and vouchers, bank statements,
canceled checks, deposit slips, debit and credit memos, and all other documents
and papers pertaining to each constituent part of the Property and the operation
thereof;
 
(b)           provide information about the Property necessary for the
preparation and filing by the Owner of its income or other tax returns required
by any governmental authority, including annual statements, identifying the
Owner’s undivided percentage of all expenses paid and income received by the
Owner;
 
(c)           check all bills received for the services, work and supplies
ordered in connection with maintaining and operating the Property and, except as
otherwise provided in this Agreement, pay such bills when due and payable; and
 
(d)           not knowingly permit the use of the Property for any purpose that
might violate applicable law or that might void any policy of insurance held by
the related Property LLC or the Owner, as the case may be, or which might render
any material loss thereunder uncollectible.
 
All such records are the property of the related Property LLC and originals or
copies thereof will be delivered to the related Property LLC upon written
request (at the expense of the related Property LLC).
 
2.7           Right to Subcontract Property Management Functions.  The Asset
Manager reserves the right, in its sole discretion, to subcontract some or all
of the property management functions described herein to local property managers
and certain other parties (which may be affiliates). The Asset Manager shall
notify the Owner in the event some or all of the property management functions
described herein are subcontracted to such local property managers or other
parties. However, except as expressly provided herein, the fees to be paid to
the Asset Manager under this Agreement are inclusive of fees payable to such
third parties unless otherwise mutually agreed to by the Owner and the Asset
Manager.
 
2.8           Joint Venture Agreements.  The terms of any joint venture
agreement to be entered into by the Owner or any Property LLC, as the case may
be, or affecting any part of the Property must be approved by the Owner.
 
ARTICLE 3
 
FINANCIAL REPORTING AND RECORD KEEPING
 
3.1           Books of Accounts.  The Asset Manager shall maintain adequate and
separate books and records for the Property with the entries supported by
sufficient documentation to ascertain their accuracy with respect to the
Property. The Asset Manager shall maintain such books and records, including
separate accounting records for the Owner’s income and expense of the Property,
at the Asset Manager’s office.  The Asset Manager shall promptly supply to the
Owner such information arising from the activities of the Asset Manager on
behalf of the Owner as the Owner may reasonably request. The Asset Manager shall
permit the Owner, its agents and representatives, the Owner’s auditors and tax
preparers and their respective employees and representatives to inspect and make
copies of such books and records at all reasonable times.  The Asset Manager
shall ensure such control over accounting and financial transactions as is
reasonably necessary to protect the Owner’s assets from theft, material error or
fraudulent activity by the Asset Manager’s employees.
 
3.2           Financial Reports.  The Asset Manager shall deliver to the Owner
within a reasonable time after (a) the close of a calendar quarter, and (b) the
termination of this Agreement, a statement of income and expenses and a balance
sheet for the each Property. The statement of income and expenses, the balance
sheet, and all other financial statements and reports shall be prepared on a
cash basis and in compliance with all reporting requirements relating to the
operating of each Property and required under any deed of trust or mortgage
affecting the Property.
 
ARTICLE 4
 
PAYMENTS OF EXPENSES
 
4.1           Costs Eligible for Payment from Operating Account.  The Asset
Manager shall pay out of funds on deposit in the Reserve Account (defined term)
or otherwise advanced from time to time by the Property LLC, the actual and
reasonable out-of-pocket costs and expenses of the operation, maintenance and
repair of the Property and to the extent any such amounts are advanced by the
Asset Manager (provided, the Asset Manager shall have no obligation to advance
any amount) shall be reimbursed by the applicable Property LLC, including,
without limitation, the following:
 
(a)           cost to correct the violation of any governmental requirement
relating to the leasing, use, repair and maintenance of such part of the
Property, or relating to the rules, regulations or orders of the local Board of
Fire Underwriters or other similar body, if such cost is not the result of the
Asset Manager’s gross negligence or willful misconduct;
 
(b)           actual and reasonable cost of making all repairs, decorations and
alterations if such cost is not the result of the Asset Manager’s gross
negligence or willful misconduct;
 
(c)           cost incurred by the Asset Manager in connection with all service
agreements;
 
(d)           cost of collection of delinquent rents collected by a collection
agency or attorney;
 
(e)           legal fees of attorneys;
 
(f)           cost of capital expenditures;
 
(g)           cost of advertising;
 
(h)           if applicable, cost of printed forms and supplies required for use
at the Property;
 
(i)           management compensation set forth in Article 6;
 
(j)           the cost of tenant improvements to the Property;
 
(k)           broker’s commissions;
 
(l)           debt service;
 
(m)           the cost of utilities, services, contractors and insurance;
 
(n)           reimbursement of the Asset Manager’s actual out-of-pocket costs
and expenses to the extent not prohibited by Article 5; and
 
(o)           cost of routine travel by the Asset Manager’s employees or
associates to and from the Property.
 
All other amounts not directly related to the Property or the Owner or related
Property LLC, as the case may be, shall be payable solely by the Asset Manager
and shall not be paid out of the related Reserve Account or reimbursed by the
Owner or Property LLC, as the case may be.
 
4.2           Reserve Account; Deficiency.  The Asset Manager shall establish
and maintain a bank account to be held in trust for the Property LLCs (the
“Reserve Account”) by a reputable bank or other financial institution reasonably
acceptable to Owner.  The Asset Manager shall be permitted to deposit and make
withdrawals from the Reserve Account with respect to each applicable Property
LLC.  The Asset Manager shall maintain books and records of deposits and
withdrawals credited and charged to the Reserve Account on behalf of each
Property LLC.  The Asset Manager shall use reasonable efforts to maintain the
Reserve Account so that an amount at least as great as the budgeted operating
expenses for each Property for each month is in the Reserve Account as of the
first of each month.  If at any time there are not sufficient funds in the
Reserve Account maintained on behalf of a Property LLC to pay any required fee
or expense of the applicable Property or Property LLC, the Asset Manager shall
promptly notify the Owner and the other members of the applicable Property LLC,
if any, of such deficiency.  The Asset Manager shall pay from the Reserve
Account for the related Property, on behalf of the applicable Property LLC, the
operating expenses of the Property and any other payments relating to the
Property as required by this Agreement.  All rents and other funds collected in
the Reserve Account, after payment of all operating expenses, debt service and
such amounts as may be determined by the Asset Manager to be retained for
reasonable reserves or improvements, shall be paid to the members of the
Property LLC in proportion to their respective undivided interests in the
Property, before the end of the month following the month in which such rents or
other funds were collected.  Upon termination of this Agreement or the
termination of this Agreement with respect to any Property, upon the sale or
other disposition of such Property or direct or indirect interest therein, upon
the satisfaction of any outstanding indebtedness or other obligations secured by
or related to such Property, any and all remaining amounts then held in the
Reserve Account including, without limitation, all amounts held as prepaid but
unearned fees and/or expenses shall be paid to the Owner and the other members
of the Property LLC in proportion to their respective undivided interest in the
Property.
 
ARTICLE 5
 
ASSET MANAGER’S COSTS NOT TO BE REIMBURSED
 
5.1           Non-reimbursable Costs.  The following expenses or costs incurred
by or on behalf of the Asset Manager in connection with the management of the
Property shall be at the sole cost and expense of the Asset Manager and shall
not be reimbursed by the Owner and the other members of the related Property
LLC, if any: (a) costs attributable to losses arising from gross negligence,
willful misconduct or fraud on the part of the Asset Manager, or any of its
associates, agents, employees or affiliates to the extent not otherwise covered
by insurance, (b) costs in the amount of $50,000 or more causing damage to the
Owner and attributable to losses arising from the negligence by the Asset
Manager or any of its associates, agents, employees or affiliates; (c) cost of
insurance purchased by the Asset Manager solely for its own account; (d) the
Asset Manager’s corporate office general overhead, including, without
limitation, the costs of forms, paper, ledgers and other supplies and equipment
used in Asset Manager’s office; (e) cost of electronic data processing equipment
or any pro rata charge thereon, at Asset Manager’s office; (f) salaries and
wages, payroll taxes, insurance, worker’s compensation and other benefits of
Asset Manager’s employees; and (g) any other items except as expressly provided
in Section 5.1.
 
5.2           Litigation.  The Asset Manager will be responsible for and hold
each of the Owner and Property LLC harmless from, all fees, costs, expenses and
damages relating to disputes with employees for worker’s compensation (to the
extent not covered by insurance), discrimination or wrongful termination,
including legal fees and other expenses.
 
ARTICLE 6
 
COMPENSATION AND FEES
 
6.1           Compensation and Fees.  The Owner shall pay the fees set forth in
this Article 6 based on its undivided interest in the Property or its membership
interest in the Property LLC, as applicable.  Notwithstanding anything to the
contrary otherwise contained in this Agreement, in no event shall the Owner be
liable to the Asset Manager hereunder for any amount in excess of its pro rata
part (based upon its undivided percentage ownership interest in the Property) of
any fees, commissions, costs, expenses or any other amounts payable in respect
of a Property.
 
6.2           Property Management Fee.  The Asset Manager, shall receive, for
its services under this Agreement, a monthly management fee (the “Property
Management Fee”) equal to (a) in the case of Simple Management Property (defined
below), one percent (1%) per annum of the Original Loan Amount (defined below),
and (b) in the case of Complex Management Property (defined below), two percent
(2%) per annum of the Original Loan Amount, which Property Management Fee shall
be in addition to the actual out-of-pocket and costs that are reimbursable
pursuant to Article 4 and the other fees provided in this Agreement. For the
purposes hereof, “Simple Management Property” means Property requiring customary
management time and effort to manage and identified as Simple Management
Property in the related Budget.  “Complex Management Property” means Property
requiring substantial management time and effort to administer, manage and
otherwise identified as Complex Management Property in the related
Budget.  “Original Loan Amount” with respect to each part of the Property, has
the meaning set forth on Exhibit A attached hereto under the column titled
“Original Loan Amount.”
 
The Property Management Fee shall be calculated and payable monthly upon
submission to the Owner of a monthly statement from the Property LLC’s funds
then on deposit in the Reserve Account. Upon termination of this Agreement or
the termination of this Agreement with respect to any Property, upon the sale or
other disposition of such Property or direct or indirect interest therein, the
parties will prorate the Property Management Fee on a daily basis to the
effective date of termination.  If the Asset Manager engages local property
managers or other parties to provide property management services in accordance
with Section 2.7, the Asset Manager shall be obligated to pay such third
parties, it being intended that the Property Management Fee shall be inclusive
of such third party fees.
 
6.3           Leasing Commissions.  The Asset Manager or a duly licensed
affiliate shall receive, for its services in leasing the Property in accordance
with the terms of this Agreement, a leasing commission (the “Leasing
Commission”) equal to 6% of the value of any lease entered into during the term
of this Agreement and 3% with respect to any renewals or renegotiation entered
into during the term of this Agreement.  Any leasing fees due to outside leasing
agents or brokers will be paid out of the Leasing Commission and will reduce the
Leasing Commission payable to the Asset Manager or its affiliate on a dollar for
dollar basis. The value of the Lease shall be calculated by totaling the minimum
monthly rent (or similar rent) for the term of the Lease. However, if another
broker represents the tenant, then the Asset Manager will cooperate with that
broker, with commissions to the other broker to be paid out of the Leasing
Commission and will reduce the Leasing Commission payable to the Asset Manager
on a dollar for dollar basis.  The Leasing Commission will be prorated among the
Owner and the other members of the Property LLC, if any, according to their
respective undivided interests in the related Property.
 
6.4           REO Processing Fee.  For services provided in connection with
managing a nonperforming Loan through the foreclosure or deed-in-lieu of
foreclosure stage including, but not limited to, borrower collection efforts,
coordination of foreclosure proceedings and clearing title, the Asset Manager
shall be entitled to receive a processing fee (“REO Processing Fee”) in an
amount not to exceed five percent (5%) of the outstanding principal balance of
the Loan at the time of default (the “Default Balance”).  One percent (1%) of
the REO Processing Fee shall be due and payable immediately upon transfer of the
title to the Property to the Property LLC.  The remaining amount of the REO
Processing Fee will become due and payable upon the sale or other disposition of
the Property.
 
6.5           Loan Fee.  The Asset Manager or an affiliate may receive a loan
origination fee (the “Loan Fee”) in an amount not to exceed 5% of the principal
amount of all loans obtained for the Property by the Asset Manager during the
term of this Agreement or such other amount as may be agreed to in writing by
the Property LLC and the Asset Manager.  The Asset Manager or an affiliate shall
pay out of the Loan Fee any loan brokers or other parties (other than the
lender) who assist in arranging such financings. The Loan Fee does not include
any origination fees or points paid to the lender in connection with such loans.
The Loan Fee will be prorated among the Owner and the other members of the
related Property LLC, if any, according to their respective undivided interests
in the related Property.
 
ARTICLE 7
 
TERMINATION
 
7.1           Term; Termination without Cause.  Unless sooner terminated, this
Agreement shall terminate on the earlier of (a) with respect to any Property or
any interest therein, the sale of such Property or any direct or indirect
interest therein, or (b) December 31, 2011 (the “Initial Term”).  Thereafter,
this Agreement shall automatically renew for successive one-year terms unless
otherwise terminated in accordance with the terms and conditions of this
Agreement. Notwithstanding any other provision of this Agreement to the
contrary, after the Initial Term, (i) the Owner shall have the right to
terminate this Agreement without cause at any time after 90 days prior written
notice to the Advisor and the affirmative vote of a majority of the Unaffiliated
Directors (hereinafter defined) and (ii) the Asset Manager shall have the right
to terminate this Agreement without cause at any time after 90 days prior
written notice to the Owner’s Board of Directors.  If the Owner terminates this
Agreement without cause, the Owner shall pay to the Asset Manager within 30 days
after the effective date of termination without demand, deduction, offset or
delay or, at the Asset Manager’s election, the Asset Manager may deduct such
amount from the Reserve Account all unpaid reimbursable costs and expenses
permitted under this Agreement and all earned and unpaid Property Management
Fees. If the Owner terminates this Agreement without cause pursuant to this
Section 7.1, the Owner shall also pay to the Asset Manager within 60 days after
the effective date of termination without demand, deduction, offset or delay,
the aggregate amount of the remaining unpaid balance of all REO Processing
Fees.  For the purposes hereof, “Unaffiliated Director” means a natural person
serving as a director of the Owner who is not affiliated, directly or
indirectly, with the Asset Manager or any of its affiliates in any material
respect, whether by ownership of, ownership interest in, employment by, any
material business or professional relationship with, or serving as an officer or
director of the Asset Manager or any of its affiliates.
 
7.2           Termination by the Owner for Cause.  In the event that the
Unaffiliated Directors shall have made a reasonable good faith determination
based on findings of fact which are disclosed to the Asset Manager that cause
for termination exists, then a majority of the Unaffiliated Directors shall have
the right to terminate this Agreement for cause at the following time:  (i)
immediately, if the Unaffiliated Directors determined in good faith that cause
is based primarily on criminal activity or active fraud or (ii) after not less
than 60 days after written notice to the Asset Manager, if the Unaffiliated
Directors determined in good faith that cause is based other than as described
in clause (i) above and the Unaffiliated Directors shall have determined that
cause still exists after written notice to the Asset Manager disclosing the
findings of the Unaffiliated Directors and a reasonable opportunity to cure. In
the event that this Agreement is terminated for “cause” in accordance with the
provisions of this Section 7.2, the Owner shall pay the Asset Manager within 30
days after the effective date of termination without demand, deduction, offset
or delay, all unpaid reimbursable costs and expenses and all earned and unpaid
Property Management Fees.  For the purposes hereof, “Cause” means a reasonable
good faith determination of the Owner’s Board of Directors based on findings of
fact which are disclosed to the Asset Manager that the Asset Manager was grossly
negligent, acted with reckless disregard or engaged in willful misconduct or
active fraud while discharging its material duties under this Agreement.
 
7.3           Termination On Sale.  This Agreement shall automatically terminate
upon the sale or other disposition of all of the Property.  Upon such
termination, the Owner shall pay the Asset Manager within 30 days after the
effective date of termination without demand, deduction, offset or delay, all
unpaid reimbursable costs and expenses and all earned and unpaid Property
Management Fees, REO Processing Fees and any other fees and amounts due and
payable hereunder.
 
7.4           Final Accounting.  Within 60 days after termination of this
Agreement (including, without limitation, termination of this Agreement with
respect to any Property) for any reason, the Asset Manager shall deliver to the
Owner based on its undivided interest in the Property, the following: (a) a
final accounting, setting forth the balance of income and expenses on the
Property as of the date of termination; (b) any balance or monies of the Owner
or tenant security deposits held by the Asset Manager with respect to the
Property; and (c) all materials and supplies, keys, books and records,
contracts, leases, receipts for deposits, unpaid bills and other papers or
documents which pertain to the Property. For a period of 30 days after such
expiration or cancellation for any reason other than the Owner’s default, the
Asset Manager shall be available, through its senior executives familiar with
the Property, to consult with and advise the Owner or any person or entity
succeeding to the Owner as owner of the Property or such other person or persons
selected by the Owner regarding the operation and maintenance of the Property.
Such services shall be provided by the Asset Manager in exchange for a portion
of its monthly Property Management Fee. Termination of this Agreement shall not
release either party from liability for failure to perform any of the duties or
obligations as expressed herein and required to be performed by such party for
the period prior to the termination.
 
ARTICLE 8
 
NOTICES
 
All notices, requests, demands and other communications required to or permitted
to be given under this Agreement shall be in writing and shall be conclusively
deemed to have been duly given (a) when hand delivered; (b) five days after the
same have been deposited in a United States post office via certified
mail/return receipt requested; or (c) the next Business Day after same have been
deposited with a national overnight delivery service (e.g., Federal Express) in
each case addressed to the parties at the address set forth beneath their
signatures hereto.
 
ARTICLE 9
 
MISCELLANEOUS
 
9.1           Assignment.  Except for any assignment to an affiliate of the
Asset Manager, the Asset Manager may not assign this Agreement without the prior
written consent of the Owner, which consent may be withheld in the Owner’s sole
and absolute discretion.
 
9.2           Entire Agreement. Modification.  This Agreement and any agreement,
document or instrument referred to herein constitute the entire agreement
between the Owner and the Asset Manager pertaining to the subject matter
contained in such agreement and supersede all prior and contemporaneous
agreements, representations and understandings of the parties hereto. No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by all of the parties hereto.
 
9.3           Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Nevada, without
regard to the conflicts of law provisions and principles thereof.
 
9.4           Representations.  The Asset Manager represents and warrants that
it is or shall be prior to entering into any transaction fully qualified and
licensed, to the extent required by law, to manage and lease real estate and
perform all obligations assumed by the Asset Manager hereunder. The Asset
Manager shall use reasonable efforts to comply with all such laws now or
hereafter in effect
 
9.5           Licensing.  To the extent that any fees or commissions otherwise
payable to the Asset Manager hereunder may not be so paid because the Asset
Manager does not hold the necessary licenses, the Asset Manager shall engage and
appoint as agent an affiliated entity which does hold such licenses to so
receive such fees or commissions on its behalf.
 
9.6           INDEMNIFICATION BY THE ASSET MANAGER.  THE ASSET MANAGER SHALL
INDEMNIFY, DEFEND AND HOLD THE OWNER AND ITS STOCKHOLDERS, OFFICERS, DIRECTORS,
AGENTS AND EMPLOYEES HARMLESS FROM ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION, LOSSES, DAMAGES, FINES, PENALTIES, LIABILITIES, COSTS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS, SUSTAINED OR INCURRED BY
OR ASSERTED AGAINST THE OWNER BY REASON OF THE ACTS OF THE ASSET MANAGER WHICH
ARISE OUT OF ITS GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BAD FAITH OR FRAUD OF THE
ASSET MANAGER, ITS AGENTS OR EMPLOYEES OR THE ASSET MANAGER’S WILLFUL BREACH OF
THIS AGREEMENT.  IF ANY PERSON OR ENTITY MAKES A CLAIM OR INSTITUTES A SUIT
AGAINST THE OWNER ON A MATTER FOR WHICH THE OWNER CLAIMS THE BENEFIT OF THE
FOREGOING INDEMNIFICATION, THEN: (A) THE OWNER SHALL GIVE THE ASSET MANAGER
PROMPT NOTICE THEREOF IN WRITING; (B) THE ASSET MANAGER MAY DEFEND SUCH CLAIM OR
ACTION BY COUNSEL OF ITS OWN CHOOSING PROVIDED SUCH COUNSEL IS REASONABLY
SATISFACTORY TO THE OWNER; (C) NEITHER THE OWNER NOR THE ASSET MANAGER SHALL
SETTLE ANY CLAIM WITHOUT THE OTHER’S WRITTEN CONSENT; AND (D) THIS SUBSECTION
SHALL NOT BE SO CONSTRUED AS TO RELEASE THE OWNER OR THE ASSET MANAGER FROM ANY
LIABILITY TO THE OTHER FOR A WILLFUL BREACH OF ANY OF THE COVENANTS AGREED TO BE
PERFORMED UNDER THE TERMS OF THIS AGREEMENT
 
9.7           Indemnification by the Owner.  THE OWNER SHALL INDEMNIFY, DEFEND
AND HOLD THE ASSET MANAGER AND ITS MEMBERS, OFFICERS, DIRECTORS, AGENTS AND
EMPLOYEES HARMLESS FROM ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, LOSSES,
DAMAGES, FINES, PENALTIES, LIABILITIES, COSTS AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES AND COURT COSTS, SUSTAINED OR INCURRED BY OR ASSERTED AGAINST
THE ASSET MANAGER BY REASON OF THE OPERATION, MANAGEMENT, AND MAINTENANCE OF THE
PROPERTY AND THE PERFORMANCE BY THE ASSET MANAGER OF THE ASSET MANAGER’S
OBLIGATIONS UNDER THIS AGREEMENT BUT ONLY TO THE EXTENT OF THE OWNER’S INTEREST
IN THE PROPERTY, OR ANY PART THEREOF, EXCEPT THOSE WHICH ARISE FROM THE ASSET
MANAGER’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BAD FAITH OR FRAUD. IF ANY
PERSON OR ENTITY MAKES A CLAIM OR INSTITUTES A SUIT AGAINST THE ASSET MANAGER ON
ANY MATTER FOR WHICH THE ASSET MANAGER CLAIMS THE BENEFIT OF THE FOREGOING
INDEMNIFICATION, THEN: (A) THE ASSET MANAGER SHALL GIVE THE OWNER PROMPT NOTICE
THEREOF IN WRITING; (B) THE OWNER MAY DEFEND SUCH CLAIM OR ACTION BY COUNSEL OF
ITS OWN CHOOSING PROVIDED SUCH COUNSEL IS REASONABLY SATISFACTORY TO THE ASSET
MANAGER; (C) NEITHER THE ASSET MANAGER NOR THE OWNER SHALL SETTLE ANY CLAIM
WITHOUT THE OTHER’S WRITTEN CONSENT; AND (D) THIS SUBSECTION SHALL NOT BE SO
CONSTRUED AS TO RELEASE THE OWNER OR THE ASSET MANAGER FROM ANY LIABILITY TO THE
OTHER FOR A BREACH OF ANY OF THE COVENANTS AGREED TO BE PERFORMED UNDER THE
TERMS OF THIS AGREEMENT.
 
9.8           Severability.  If any term or provision of this Agreement is
determined to be illegal, unenforceable or invalid, in whole or in part for any
reason, such illegal, unenforceable or invalid provision or part thereof shall
be stricken from this Agreement and such provision shall not affect the
legality, enforceability or validity of the remainder of this Agreement. If any
provision or part thereof of this Agreement is stricken in accordance with the
provisions of this Section 9.8, then such stricken provision shall be replaced,
to the extent possible, with a legal, enforceable and valid provision that is as
similar in tenor to the stricken provision as is legally possible.
 
9.9           No Waiver.  The failure by any party to insist upon the strict
performance of, or to seek remedy of, anyone of the terms or conditions of this
Agreement or to exercise any right, remedy or election set forth herein or
permitted by law shall not constitute or be construed as a waiver or
relinquishment for the future of such term, condition, right, remedy or
election, but such item shall continue and remain in full force and effect. All
rights or remedies of the parties specified in this Agreement and all other
rights or remedies that they may have at law, in equity or otherwise shall be
distinct, separate and cumulative rights or remedies, and no one of them,
whether exercised or not, shall be deemed to be in exclusion of any other right
or remedy of the parties.
 
9.10           Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.
 
9.11           Enforcement of the Asset Manager’s Rights.  In the enforcement of
its rights under this Agreement, the Asset Manager shall not seek or obtain a
money judgment or any other right or remedy against any stockholders, partners,
members or disclosed or undisclosed principals of the Owner. The Asset Manager
shall enforce its rights and remedies solely against the estate of the Owner in
the Property or the proceeds of any sale of all or any portion of the Owner’s
interest therein.
 
9.12           Attorneys’ Fees.  In any action or proceeding between the Asset
Manager and the Owner arising from or relating to this Agreement or the
enforcement or interpretation hereof, the non-prevailing party shall pay to the
prevailing party a reasonable sum for attorneys’ fees incurred in bringing such
suit and/or enforcing any judgment granted therein, all of which shall be deemed
to have accrued upon the commencement of such action and shall be paid whether
or not such action is prosecuted to judgment.  Any judgment or order entered in
such action shall contain a specific provision providing for the recovery of
attorneys’ fees and costs incurred in enforcing such judgment.
 
9.13           Headings.  All headings are only for convenience and ease of
reference and are irrelevant to the construction or interpretation of any
provision of this Agreement
 
9.14           Further Assurances.  Each party hereto agrees to execute, with
acknowledgment and affidavit if required, any and all documents and take all
actions that may be reasonably required in furtherance of the provisions of this
Agreement.
 
9.15           Counterparts: Facsimiles.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original (including
copies sent to a party by facsimile transmission) as against the party signing
such counterpart, but which together shall constitute one and the same
instrument. Signatures transmitted via facsimile, or PDF format through
electronic mail (“e-mail”), shall be considered authentic and binding.
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date set forth
above, but effective as of the Effective Date.
 
OWNER
 
DESERT CAPITAL REIT, INC.
 
By:  /s/Stacy M. Riffe
   Stacy M. Riffe
   Chief Financial Officer
 
Address:
1291 W. Galleria Drive, Suite 200
Henderson, NV 89014
 
ASSET MANAGER
 
CM CAPITAL SERVICES, LLC
 
By: /s/Todd B. Parriott
   Todd B. Parriott
President
 
Address:
1291 W. Galleria Drive, Suite 200
Henderson, NV 89014
 


 
 
EXHIBIT A
TO
ASSET MANAGEMENT AGREEMENT
 
The Property
 

